Filed 10/23/20 P. v. Cox CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C091095

                   Plaintiff and Respondent,                                     (Super. Ct. No. 01F05645)

         v.

WILLIAM BOYD COX,

                   Defendant and Appellant.




         Appointed counsel for defendant William Boyd Cox asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the trial court’s order.




                                                             1
                                                  I
       In 2001, a jury convicted defendant of attempted murder (Pen. Code, §§ 664,
187),1 carjacking (§ 215, subd. (a)), kidnapping during the commission of a carjacking
(§ 209.5, subd. (a)), and first degree robbery (§ 211). The jury also found true allegations
that defendant personally used a knife in the commission of the attempted murder
(§ 12022, subd. (b)(1)) and personally inflicted great bodily injury (§ 12022.7, subd. (a)).
(People v. Cox (Sept. 26, 2005, C048037) [nonpub. opn.].) The trial court sentenced
defendant to an indeterminate term of life with the possibility of parole, plus a
determinate term of 11 years. Among other things, the trial court ordered defendant to
pay $17,000 in victim restitution. (§ 1202.4, subd. (f).) In an unpublished opinion, this
court reversed defendant’s carjacking conviction as a necessarily included offense to
kidnapping during the commission of a carjacking, and otherwise affirmed the judgment.
(Cox, supra, C048037.)
       Defendant filed numerous subsequent motions challenging the trial court’s order
for victim restitution. He now appeals from the trial court’s November 6, 2019 denial of
the last of those motions. The trial court ruled the latest motion presented no new facts,
law, or reason to set aside the trial court’s previous orders. The record indicates
defendant did not object to the restitution award when it was originally imposed or
challenge it in his prior appeal to this court.
                                                  II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of




1 Undesignated statutory references are to the Penal Code.


                                                  2
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The trial court order is affirmed.



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
DUARTE, J.




                                              3